Motion for an enlargement of time granted insofar as to extend the appellant’s time to serve and file the record on appeal and appellant’s points to and including 4:00 p.m. on March 13, 1961, with notice of argument for the April 1961 Term of this court, said appeals to be argued or submitted when reached. Respondents’ points are to be served and filed on or before March 27, 1961. Reply points, if any, are to be served and filed on or before March 31, 1961. Concur — Botein, P. J., Rabin, Valente, Stevens and Eager, JJ.